Case 2:17-cv-11910-MAG-DRG ECF No. 457-10 filed 10/23/18   PageID.11588   Page 1 of
                                      2




        EXHIBIT 1-8
      PII Redacted Pursuant to Fed. R. Civ. P. 5.2
                 HIGHLY CONFIDENTIAL - SUBJECT TO PROTECTIVE ORDER
  Case 2:17-cv-11910-MAG-DRG ECF No. 457-10 filed 10/23/18                   PageID.11589        Page 2 of
                                        2
Consulate generalof the 14,p12., of Iraq
                                                                       3d1 J
                                                                      ii                  11611 41.11111
                  Detroit
             4
                                                                                  -7-1-1d314

        9Vo: C.0/6/6/2238
        Date: (December 6, 2016

          U.S. Department of Homeland Security
          U.S. Immigration and Customs Enforcement
          Office of Detention and Removal Operation
          333 Mt. Elliott Street
          Detroit, MI 48207

          Re:                        (A              3)

                 With reference to your letter dated on October 11, 2016 and in the
          light of the interview that conducted by the Iraqi consulate with above
          mentioned individual on November 15, 2016, kindly be advised that the
          Consulate General of the Republic of Iraq in Detroit is unable to issue
             i
          travel document for him due to lack of his proper Iraqi documents which are
          necessary and required to process his application, these documents are
          consist of the Iraqi Personal Identification Card and Iraqi Citizenship
          Certificate, also Mr.         stated that he is unwilling to Voluntary repatriated
          to Iraq, therefore and according to our regulations we will not be able to
          start any application for him at this time.
          Please accept our high conside, n with regards.

          Sincerely,


           Al   i al AI Safi
            onsul General




            16445 W. 12 mile Rd., Southfield, MI 48076 I Tel: 248 423 1210 I fax: 248 423 1259
                                    Email: detcon@mofa.gov.iq




                                              ICE - 0269762
